DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 11/22/2022
Amended Claims 						-Receipt Date 11/22/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 11/22/2022. Claims 1-20 are pending. Claims 1-6, 8-10, 12-13, 15-17, and 19-20 are amended. 

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
Applicant submits:
	“Therefore, contrary to the Office's assertion, Sperber's above disclosure
merely indicates that the value stored in physical register 404 allocated to the first uOP replaces
the value stored in physical register 406 allocated to the second uOP-rather than physical
register 404 replacing physical register 406 itself Id. Therefore, Sperber's above disclosure
fails to teach allocating physical register 404 to both the first uOP (to be used as a destination
register) and the second uOP (to be used as a source register).” (Remarks, page 14)
	However, this argument is not persuasive. Applicant appears to acknowledge on page 15 that “two separate physical registers 404 and 406 are allocated to the first uOP and second uOP” and  Sperber clearly discloses that physical register 404 replaces physical register 406 at col 5 lines 40-42: “the physical destination 404 assigned to the first uOP 322A will replace a physical source 406 assigned to the second uOP within translation array 410”. This replacement is performed by the multiplexer 420, shown in Fig. 3A, selecting physical register 404 instead of physical register 406 as the physical source of the second uop. If the value stored in 404 were being transferred to 406, as Applicant’s argument suggests, then Fig. 3A would show 404 being received by 406. However, since Fig. 3A shows a multiplexer 420 that selects between 404 and 406 this indicates that 404 replaces 406 by being selected as a source of the second uop instead of 406, and not that a value in 404 is transferred to 406 to replace the value in 406. 

	Applicant submits:
“[Fig. 3A] describes that two separate physical registers 404 and 406 are allocated to the first uOP and the second uOP, respectively. Id. Moreover, physical source 422, which is configured to store source operand Psrc for the second uOP selected from values stored in Ldst 436, physical register 406, and physical register 404, is also a physical register as indicated as "XMM Reg." in the Fig. 3A. Further, Sperber discloses that "physical source 422 of the second uOP 322B ... has the same logical address as the logical address of the destination of the first uOP." Id. col. 7, 11. 7-15 (emphasis added). That is, in Sperber's architecture shown in Fig. 3A, physical source 422 itself is a physical register that has the same logical address as the logical address of the destination of the first uOP and is allocated to second uOP for storing source operand Psrc while physical register 404 is allocated to the first uOP for storing execution results.” (Remarks, pages 15-16)
	However, this argument is not persuasive because 422 is not a register itself, rather, it represents one of the physical registers selected by mux 420 to be used as the physical source for the second uop. 

Specification
The abstract of the disclosure is objected to because “a instruction” line 2 should be “an instruction”.  Correction is required.  See MPEP § 608.01(b).
A replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: 
Claim 2- instances of “wherein… being” lacks proper grammar, either each instances of “being” should be replaced with “is” or both instances of “wherein” should be deleted
similar corrections should be made for claims 9 and 16
Claim 2- insert “and” after comma at the end of line 4
similar corrections should be made for claims 9 and 16
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the executing unit is configured to save the consumer instruction in an issue queue” in claims 11 and 18. Since the specification does not appear to disclose the specific structure for saving the consumer instruction in an issue queue, this claim is rejected under 35 USC 112(a)/(b) below.
“the executing unit is configured to fetch the consumer instruction from the issue queue” in claims 11 and 18. Since the specification does not appear to disclose the specific structure for fetching the consumer instruction from the issue queue, this claim is rejected under 35 USC 112(a)/(b) below.
 “the register renaming unit is further adapted to record, for the producer instruction, the allocated physical register” in claims 12 and 19. Since the specification does not appear to disclose the specific structure for recording the allocated physical register, this claim is rejected under 35 USC 112(a)/(b) below.
“the register renaming unit is further adapted to acquire, for the consumer instruction, the allocated physical register” in claims 12 and 19. Since the specification does not appear to disclose the specific structure for acquire the allocated physical register, this claim is rejected under 35 USC 112(a)/(b) below
“the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register” in claims 13 and 20. Since the specification does not appear to disclose the specific structure for writing a number of the corresponding virtual register and a number of the allocated physical register, this claim is rejected under 35 USC 112(a)/(b) below
“the register renaming unit is configured to read, for the consumer instruction, the number of the allocated physical register” in claims 13 and 20. Since the specification does not appear to disclose the specific structure for reading the number of the allocated physical register, this claim is rejected under 35 USC 112(a)/(b) below
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation: 
 wherein the executing unit is configured to save the consumer instruction in an issue queue; and fetch the consumer instruction from the issue queue
	This limitation invokes 112(f) since the executing unit saving a consumer instruction in an issue queue and fetching the consumer instruction from the issue queue isn’t part of the normal functions of an executing unit known in the art. While an executing unit is generally understood to receive instructions from a queue, it is not generally understood to save or fetch instructions in a queue, thus the specification is required to disclose the specific structure for performing these functions. However, the specification does not appear to disclose any particular structure for performing the saving or fetching. Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Claim 18 recites similar limitations and is rejected under 35 USC 112(a) for similar reasons.

	Claim 12 recites the limitation: 
the register renaming unit is further adapted to record, for the producer instruction, the allocated physical register in the correlation mark; and acquire, for the consumer instruction, the allocated physical register
	This limitation invokes 112(f) since a register renaming unit is a generic term followed by functional language and recites no additional structure, thus the specification is required to disclose the specific structure for performing these functions. However, the specification does not appear to disclose any particular structure for performing the recording or acquiring. While [061] of the specification discloses that registers are recorded to and obtained from the register renaming table, since the register renaming table is shown external to the register renaming unit in Fig. 2 it does not provide the required structure within the register renaming unit for performing the allocating and acquiring. Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim 19 recites similar limitations and is rejected under 35 USC 112(a) for similar reasons.

	Claim 13 recites the limitation:
the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results into a particular register; and read, for the consumer instruction, the number of the allocated physical register
	This limitation invokes 112(f) since a register renaming unit is a generic term followed by functional language and recites no additional structure, thus the specification is required to disclose the specific structure for performing these functions. However, the specification does not appear to disclose any particular structure for performing the writing or reading. While [061] of the specification discloses that registers are recorded to and obtained from the register renaming table- since the register renaming table is shown external to the register renaming unit in Fig. 2 it does not provide the required structure within the register renaming unit for performing the writing and reading. Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim 20 recites similar limitations and is rejected under 35 USC 112(a) for similar reasons.
	Examiner suggests reciting “a circuit” or “circuitry” to perform these functions in claims 11-13 and 18-20 to overcome this rejection.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the destination register in the split instructions” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 17 recite similar limitations and are rejected for similar reasons
Claim 4 recites “the information of the physical register” in line 1. However, it is unclear whether this refers to the “information of the physical register” in claim 3 line 3 or claim 3 lines 4-5.
Claim 4 recites “the renamed split instructions” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the correlation mark” in lines 1, 4-5, and 7. There is insufficient antecedent basis for this limitation in the claim. 
Claims 12 and 19 recite similar limitations and are rejected for similar reasons
Claim 6 recites “the register renaming of the producer instruction” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 20 recite similar limitations and are rejected for similar reasons
Claim 6 recites “the register renaming of the consumer instruction” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 20 recite similar limitations and are rejected for similar reasons
Claim 7 recites “the correlation mark” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites a similar limitation and is rejected for similar reasons
The claims dependent on rejected claims are further rejected based on their dependence

Claim 11 limitation “wherein the executing unit is configured to save the consumer instruction in an issue queue; and fetch the consumer instruction from the issue queue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to disclose any particular structure for performing the saving or fetching. Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 18 recites similar limitations and is rejected under 35 USC 112(b) for similar reasons.

Claim 12 limitation “the register renaming unit is further adapted to record, for the producer instruction, the allocated physical register in the correlation mark; and acquire, for the consumer instruction, the allocated physical register” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to disclose any particular structure for performing the recording or acquiring. Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 19 recites similar limitations and is rejected under 35 USC 112(b) for similar reasons.

Claim 13 limitation “the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results into a particular register; and read, for the consumer instruction, the number of the allocated physical register” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to disclose any particular structure for performing the writing or reading. Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 20 recites similar limitations and is rejected under 35 USC 112(b) for similar reasons.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,451,294 (hereinafter, Sperber).
Regarding claim 1, Sperber teaches:
	1. A method for executing instructions, comprising: 
decoding instructions to identify an instruction to be split (col 2 lines 58-62 and col 4
lines 45-53: macro-instructions are decoded, where the decoding identifies the macroinstruction,
and the macro-instruction is to be split into uops); 
splitting the identified instruction into two or more split instructions (col 4 lines 45-53:
the macro-instruction identified by the decoding is split into one or more uops), the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 4 lines 53-54 and col 5 lines 21-36: the uops/split instructions comprise a first and second uop which are sent to the RAT and are correlated instructions that have a correlation to a corresponding logical/virtual register since the logical source register of the second uop may match the destination register of the first uop); 
performing register renaming for the correlated instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops by assigning physical registers to the destination registers), comprising: 
allocating a physical register to the corresponding virtual register used as a destination register in a first split instruction of the split instructions, the physical register configured to store results from executing the first split instruction (col 5 lines 35-36: physical register 404 is used as a destination register for a first uop/split instruction, see col 5 lines 35-36, and is allocated to the logical destination register of the first uop, see col 6 lines 55-56, since a physical register is allocated to the destination logical register of uops received by 400, see col 5 lines 4-7, where the physical register 404 is configured to store results from executing the first uop since 404 is a destination register of the first uop), and 
allocating the physical register to the correlated virtual register used as a source register in a second split instruction of the split instructions (col 6 lines 53-64: 404 is allocated to the virtual/logical source register of a second uop when 404 replaces 406 as the physical source assigned to the second uop, see also col 5 lines 21-42); and 
executing the split instructions after the register renaming (col 5 lines 7-12: the uops
are executed by execution units after being renamed by the RAT/ALLOC logic).

	Regarding claim 8, Sperber teaches:
	8. An instruction executing device in a processor, comprising: 
a decoding unit (Fig. 2 320 and col 10 lines 65-67: the portion of the decoder that identifies the macro-instruction is a decoding unit) including circuitry configured to decode instructions to identify an instruction to be split (col 2 lines 58-62 and col 4 lines 45-53: macro-instructions are decoded, where the decoding identifies the macro-instruction, and the macro-instruction is to be split into uops); 
an instruction splitting unit (col 4 lines 3-10, lines 50-53, and col 11 lines 1-12: the portion of the decoder that splits the instruction into one or more uops is the instruction splitting unit) including circuitry configured to split the identified instruction into two or more split instructions (col 4 lines 45-53: the macro-instruction identified by the decoding is split into one or more uops), the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 4 lines 53-54 and col 5 lines 21-36: the uops/split instructions comprise a first and second uop which are sent to the RAT and are correlated instructions that have a correlation to a corresponding logical/virtual register since the logical source register of the second uop may match the destination register of the first uop); 
a register renaming unit (Fig. 2 400) including circuitry configured to perform register renaming for the correlated instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops by assigning physical registers to the destination registers), the register renaming comprising: 
allocating a physical register to the corresponding virtual register used as a destination register in a first split instruction of the split instructions, the physical register configured to store results from executing the first split instruction (col 5 lines 35-36: physical register 404 is used as a destination register for a first uop/split instruction, see col 5 lines 35-36, and is allocated to the logical destination register of the first uop, see col 6 lines 55-56, since a physical register is allocated to the destination logical register of uops received by 400, see col 5 lines 4-7, where the physical register 404 is configured to store results from executing the first uop since 404 is a destination register of the first uop), and
allocating the physical register to the correlated virtual register used as a source register in a second split instruction of the split instructions (col 6 lines 53-64: 404 is allocated to the virtual/logical source register of a second uop when 404 replaces 406 as the physical source assigned to the second uop, see also col 5 lines 21-42); and 
an executing unit (Fig. 2 200) including circuitry configured to execute the split instructions after the register renaming (col 5 lines 7-12: the uops are executed by execution units after being renamed by the RAT/ALLOC logic).

Regarding claim 15, Sperber teaches: 
	15. A processor (Fig. 2) comprising: 
an instruction executing device (Fig. 2 200) comprising: 
a decoding unit including circuitry configured to decode instructions to identify an instruction to be split; 
an instruction splitting unit (Fig. 2 320 and col 10 lines 65-67: the portion of the decoder that identifies the macro-instruction is a decoding unit) including circuitry configured to split the identified instruction into two or more split instructions, the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 2 lines 58-62 and col 4 lines 45-53: macro-instructions are decoded, where the decoding identifies the macro-instruction, and the macro-instruction is to be split into uops); 
a register renaming unit (Fig. 2 400) including circuitry configured to perform register renaming for the correlated instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops/split instructions by assigning physical registers to the destination registers), the register renaming comprising: 
allocating a physical register to the corresponding virtual register used as a destination register in a first split instruction of the split instructions, the physical register configured to store results from executing the first split instruction (col 5 lines 35-36: physical register 404 is used as a destination register for a first uop/split instruction, see col 5 lines 35-36, and is allocated to the logical destination register of the first uop, see col 6 lines 55-56, since a physical register is allocated to the destination logical register of uops received by 400, see col 5 lines 4-7, where the physical register 404 is configured to store results from executing the first uop since 404 is a destination register of the first uop), and 
allocating the physical register to the correlated virtual register used as a source register in a second split instruction of the split instructions (col 6 lines 53-64: 404 is allocated to the virtual/logical source register of a second uop when 404 replaces 406 as the physical source assigned to the second uop, see also col 5 lines 21-42); and 
an executing unit including circuitry configured to execute the split instructions after the register renaming (col 5 lines 7-12: the uops are executed by execution units after being renamed by the RAT/ALLOC logic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7, 9-10, 12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre).
Regarding claim 2, Sperber teaches:
	2. The method of claim 1, further comprising: 
making correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions, wherein the first instruction being the producer instruction and the second instruction being the consumer instruction  (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; col 5 lines 36-40: the second uop is a consumer of the first uop and the assigning of the physical register 404 to the second uop is a correlation mark on the second uop that indicates it is a consumer instruction)
	Sperber does not teach:
wherein the physical register being designated to be released after executing the first instruction.
However, Tonnerre teaches a physical register designated to be released after executing an instruction ([0143]: physical register P1 is freed after executing the uops/split instructions)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the physical register allocated to the first and second uop in Sperber will be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once.

	Regarding claim 3, Sperber in view of Tonnerre teaches:
3. The method of claim 2, wherein performing register renaming further comprises: 
recording, in a register renaming table, information of the physical register allocated to the destination register in the split instructions and information of the physical register to be released after executing the producer instruction (col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to the physical register for the logical destination register of a uop, this pointer is information of the physical register and the physical register is allocated to the destination register of the first uop and, in the combination, the physical register is to be released after executing the first uop).

	Regarding claim 5, Sperber in view of Tonnerre teaches: 
5. The method of claim 2, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the physical register), and performing register renaming comprises: 
recording, for the producer instruction, the allocated physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and 
acquiring, for the consumer instruction, the allocated physical register according to the correlation mark as the physical register designated for the corresponding virtual register and from which a value is taken (Sperber col 5 lines 34-36: the mux 420 selects/acquires the physical register 404, where the physical register is acquired from the translation table according to the pointer of the physical register when the logical destination of the first uop is translated, see col 5 lines 4-7).

	Regarding claim 7, Sperber in view of Tonnerre teaches:
7. The method of claim 2, wherein the correlation mark is implemented using a signal or a table entry record (Sperber col 5 lines 4-12: the pointer is stored in an entry of the translation array, i.e. a table entry record).

	Regarding claim 9, Sperber teaches: 
	9. The instruction executing device of claim 8, further comprising: 
a correlation marking unit (Fig. 3A 410 and 412) including circuitry configured to make correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions, wherein the first instruction being the producer instruction and the second instruction being the consumer instruction (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; col 5 lines 36-40: the second uop is a consumer of the first uop and the assigning of the physical register 404 to the second uop is a correlation mark on the second uop that indicates it is a consumer instruction)
	Sperber does not teach:
wherein the physical register being designated to be released after executing the first instruction.
However, Tonnerre teaches a physical register designated to be released after executing an instruction ([0143]: physical register P1 is freed after executing the uops/split instructions)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the physical register allocated to the first and second uop in Sperber will be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once.

	Regarding claim 10, Sperber in view of Tonnerre teaches:
	10. The instruction executing device of claim 9, further comprising: 
a register renaming table configured to record information of the physical register and allocated to the destination register in the split instructions when the register is renamed and information of the physical register designated to be released after executing the producer instruction (col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to the physical register for the logical destination register of a uop, this pointer is information of the physical register and the physical register is allocated to the destination register of the first uop and, in the combination, the physical register is to be released after executing the first uop).

	Regarding claim 12, Sperber in view of Tonnerre teaches: 
12. The instruction executing device of claim 9, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the physical register); and 
the register renaming unit is further adapted to record, for the producer instruction, the allocated physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and 
acquire, for the consumer instruction, the allocated physical register according to the correlation mark as the physical register designated for the corresponding virtual register and from which a value is taken (Sperber col 5 lines 34-36: the mux 420 selects/acquires the physical register 404, where the physical register is acquired from the translation table according to the pointer of the physical register when the logical destination of the first uop is translated, see col 5 lines 4-7).

	Regarding claim 14, Sperber in view of Tonnerre teaches:
14. The instruction executing device of claim 9, wherein the correlation mark is implemented using a signal or a table entry record (Sperber col 5 lines 4-12: the pointer is stored in an entry of the translation array, i.e. a table entry record).

	Regarding claim 16, Sperber teaches: 
	16. The processor of claim 15, wherein the instruction executing device further comprises: 
a correlation marking unit (Fig. 3A 410 and 412) including circuitry configured to make correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions, wherein the first instruction being the producer instruction and the second instruction being the consumer instruction (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; col 5 lines 36-40: the second uop is a consumer of the first uop and the assigning of the physical register 404 to the second uop is a correlation mark on the second uop that indicates it is a consumer instruction)
	Sperber does not teach:
wherein the physical register being designated to be released after executing the first instruction.
However, Tonnerre teaches a physical register designated to be released after executing an instruction ([0143]: physical register P1 is freed after executing the uops/split instructions)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the physical register allocated to the first and second uop in Sperber will be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once.

Regarding claim 17, Sperber teaches: 
17. The processor of claim 15, further comprising: 
a register renaming table configured to record information of the physical register and allocated to the destination register in the split instructions when the register is renamed and information of the physical register designated to be released after executing the producer instruction (col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to the physical register for the logical destination register of a uop, this pointer is information of the physical register and the physical register is allocated to the destination register of the first uop and, in the combination, the physical register is to be released after executing the first uop).

	Regarding claim 19, Sperber in view of Tonnerre teaches:
	19. The processor of claim 16, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the physical register); and 
the register renaming unit is further adapted to record, for the producer instruction, the allocated physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and 
acquire, for the consumer instruction, the allocated physical register according to the correlation mark as the physical register designated for the corresponding virtual register and from which a value is taken (Sperber col 5 lines 34-36: the mux 420 selects/acquires the physical register 404, where the physical register is acquired from the translation table according to the pointer of the physical register when the logical destination of the first uop is translated, see col 5 lines 4-7).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre) and US 5,546,554 (hereinafter, Yung).
	Regarding claim 4, Sperber in view of Tonnerre teaches:
4. The method of claim 3, wherein the information of the physical register are recorded in the register renaming table for the corresponding virtual register (col 5 lines 4-12: the pointer to the first physical register is information of the first physical register for the logical/virtual destination register recorded in the translation table), 
wherein executing the renamed split instructions comprises: 
saving the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-
54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and
which include the second uop/consumer instruction, includes saving the second uop in the
IDQ/issue queue at 330); and 
fetching the consumer instruction from the issue queue and executing the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220)
	Sperber in view of Tonnerre does not explicitly teach:
	a ready mark recorded in the register renaming table;
wherein the ready mark indicates whether a value in the corresponding virtual register is ready; and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches: 
	a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines
24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
wherein the ready mark indicates whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use); and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

Regarding claim 11, Sperber in view of Tonnerre teaches:
11. The instruction executing device of claim 10, 
wherein the executing unit is configured to save the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and which include the second uop/consumer instruction, includes saving the second uop in the IDQ/issue queue at 330); and 
fetch the consumer instruction from the issue queue and execute the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220).
Sperber in view of Tonnerre does not explicitly teach:
wherein the register renaming table further comprises a ready mark of each corresponding virtual register, the ready mark indicating whether a value in the corresponding virtual register is ready; and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches:
a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines 24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
the ready mark indicating whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use)
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. 
One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

Regarding claim 18, Sperber in view of Tonnerre teaches:
18. The processor of claim 17, 
wherein the executing unit is configured to save the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and which include the second uop/consumer instruction, includes saving the second uop in the IDQ/issue queue at 330); and fetch the consumer instruction from the issue queue and execute the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220) 
	Sperber in view of Tonnerre does not explicitly teach:
wherein the register renaming table further comprises a ready mark of each corresponding virtual register, the ready mark indicating whether a value in the corresponding virtual register is ready; and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches:
a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines 24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
the ready mark indicating whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use)
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. 
One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre) and Examiner’s Official Notice. 
	Regarding claim 6, Sperber in view of Tonnerre teaches:
6. The method of claim 5, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and performing register renaming comprises: 
writing, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and 
reading, for the consumer instruction, the number of the allocated physical register to serve as the number of the physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
	Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.

Regarding claim 13, Sperber in view of Tonnerre teaches:
13. The instruction executing device of claim 12, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and read, for the consumer instruction, the number of the allocated physical register configured to save results to serve as the number of the physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.

	Regarding claim 20, Sperber in view of Tonnerre teaches:
20. The processor of claim 19, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and read, for the consumer instruction, the number of the allocated physical register configured to save results from the particular register to serve as the number of the physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183